Title: To Thomas Jefferson from DeBures Freres, 26 June 1820
From: Freres, DeBures
To: Jefferson, Thomas


              Monsieur
              paris ce 26 juin 1820
            Nous avons l’honneur de vous prevenir que nous venons de vous expedier par l’entremise de M. Beaslie, votre consul au havre, une petite Caisse, dont nous vous donnons les factures de l’autre coté.  Nous sommes fachés de n’avoir point pu vous avoir tout ce que vous demandiez, mais notre Correspondant a Leipsick, a qui nous avions demandé le Dion Cassius de Starz, nous a dit qu’il n’avoit point paru.  l’heriode de heinrich n’est point complet, ce n’est que le seutum herculis, les autres ouvrages d’heriode n’y sont point.  Nous avons eu le xenophon d’Edinbourg que vous nous marquiez, vous en serez content, Monsieur, cette edition est tres bien imprimée, et tres agreable a lire.   Nous avons pu vous trouver le volume du ciceron variorum que vous nous demandiez, nous sommes bien aises d’avoir pu vous completter cet ouvrage, qui est tres estimé, et que l’on trouve difficilement complet.la premiere livraison de la Collection des Moralistes francais, pour laquelle vous nous aviez ecrit de souscrire, vient de paraître, vous la trouverez dans votre Caisse, nous garderons les autres volumes a mesure qu’il paraitront, pour votre premier envoi.Nous deduisons comme vous le verrez, Monsieur, l’argent que vous nous aviez envoyé de trop l’année derniere, sur le compte de cette année, de sorte que vous ne nous redevez maintenant que 38 francs 40 Cent.  Cette somme pourra entrer dans le prochain Compte, a moins qu’il ne vous soit plus commode de nous la faire remettre.Nous esperons, Monsieur, que cette petite Caisse vous arrivera a bon port, nous
l’avons bien recommandée a Mr. Beaslie, et nous lui en avons marqué la valeur, pour qu’elle n’eprouve point de retards, ni de difficultés a vos douanes.Nous avons l’honneure d’etre, Monsieur, Vos tres humbles et tres obeissants Serviteurs.de Bure frereslibraires du Roi et de la Bibliotheque du Roip.s. la nouvelle edition du manuel de libraire paraitra vers la fin de cette année. Editors’ Translation
              Sir
              paris,
                26 june 1820
            We have the honor of informing you that we just sent you,  through Mr. Beaslie, your consul in le havre, a small Box, for which we give you the invoice on the other side of this letter.  We regret not having been able to obtain for you everything you requested, but our Correspondant in Leipsick, whom we had asked to get Starz’s Dion Cassius, told us that it had not come out.  Heinrich’s heriode is incomplete,there is only the seutum herculis, the other works by heriode are not in it.  We obtained the xenophon of Edinburgh that you had indicated to us, you will be happy with it Sir, this edition is very well printed, and very pleasant to read.  We were able to find for you the volume of the Cicero variorum you had requested, we are very happy to have been able to complete this work, which is very well regarded, and which is hard to find as a complete version.the first delivery of the Collection of the French Moralists, to which you had written us to subscribe, has just come out, you will find it in your Box; we will save the other volumes as they come out, and include them in the next shipment.As you will be able to see, Sir, we are deducting the extra money you had sent us last year from this year’s account, so that you only owe us now 38 francs 40 Cent.   This sum could be entered into the next Account, unless it is more convenient for you to have it remitted to us.We hope, Sir, that this little Box will reach you safely, we have recommended it 
to Mr. Beaslie, and we have informed him of its value, so that it will not suffer any
delays, nor any difficulties at your Customs.We have the honor to be, Sir, Your very humble and very obedient Servants.deBure Brothersbooksellers of the King and of the King’s Libraryp.s. the new edition of the bookseller manuel will come out towards the end of this year.